Case 1:20-cv-01034-MN Document 1 Filed 08/03/20 Page 1 of 2 PagelD #: 1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: § Chapter 11
§
SS Body Armor I, Inc., et al., § Case No. 10-11255 (CSS)

§ Jointly Administered

§
Debtors.’ § Re: D.L. 4469

 

NOTICE OF APPEAL OF JON JACKS

Jon Jacks (“Jacks”), pro se, hereby appeals under U.S.C. § 158(a) from the Memorandum
Order dated July 21, 2020 [D.I. 4469] (the “Order’”) that denied the Equity Group’s Motion to
Enforce the Second Amended Joint Chapter 11 Plan of Liquidation Proposed by Debtors and
Official Committee of Unsecured Creditors Regarding Class 3 and Class 4 Satisfaction [D.1.

4377]. A copy of the Order is attached hereto as Exhibit A.

Dated: August 3, 2020 Respectfully submitted,

a

Jon Jacks, Pro Se

1479 Ashford Ave. #912
San Juan, PR 00907
903-738-6202
jon@stockhub.com

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification

number, are: SS Body Armor I, Inc. (9361); SS Body Armor II, Inc. (4044); SS Body Armor II, Inc. (9051); and
PBSS, LLC (8203). All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., et al.,
c/o Pachulski Stang Zieh] & Jones, LLP, 9191 North Market St., 17" Floor, Wilmington, DE 19801, Attn: Laura
Davis Jones.
Case 1:20-cv-01034-MN Document1 Filed 08/03/20 Page 2 of 2 PagelD #: 2

CERTIFICATE OF SERVICE

 

I, Jon Jacks, herby certify that I am not less than 18 years of age and that on this 3rd day of
August 2020, I caused a true and correct copy of the foregoing Notice of Appeal of Jon Jacks to

be served upon the parties listed below via electronic mail.

Arent Fox LLP Frederick B. Rosner

George P. Angelich Scott James Leonhardt

1301 Avenue of the Americas, 42™ Floor Jason A. Gibson

New York, New York 10019 The Rosner Law Group LLC
Email: george.angelich@arentfox.com 824 Market Street, Suite 810
beth.brownstein@arentfox.com Wilmington, Delaware 19801

Email: rosner@teamrosner.com
leonhardt@teamrosner.com
gibson@teamrosner.com

Jane Leamy, Esquire

Office of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Wilmington, DE 19801

Email: jane.m.leamy@usdoj.gov
